DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions

Status of Claims 
Claims 1and 3-9 of U.S. Application No. 16/962303 filed on 07/15/2020 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed03/31/2022. Claims 1, 8 and 9 was amended. Claims 1 and 3-9 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under  35 U.S.C. § 101: Applicant’s amendments, filed 06/20/2013, with respect to claims 1 and 3-9 have been fully considered and are persuasive. As the applicant states the examiner asserts that the claims are directed to the abstract idea of determining whether a failure requires an update countermeasure which is directed to a data gathering and process results of the data as opposed to actual control of a vehicle. The examiner maintains that the new language “transmit, when a failure occurs in an apparatus mounted on the vehicle, control information for realizing a countermeasure indicated in the failure correspondence table to a drive system of the vehicle.” Is just transmitting data.  The limitation just simply transmitting control information. 
Examiner Note:  The examiner recommends having clear control step, if the claim states controlling the drive system of the vehicle based on the transmitted control information.  
 In regards to rejection under 35 U.S.C. § 102 (b): In regards to rejection under 35 U.S.C. § 103 (a): Applicant' s arguments with respect to claims 1, 8 and 9 have been fully considered and are not persuasive. Applicant is reminded that claims must be given their broadest reasonable interpretation. Applicant argues that Miyauchi does not teach or suggest “nowhere in Miyauchi is there any disclosure or suggestion of updating the malfunction handling table based on the current environment of the vehicle”. Examiner respectful disagrees updating handling methods (what measures were taken) listed in a handling table (database) according to changes in the traveling environment (traffic jam, traffic accident) is well known and disclosed in paragraphs 0154 and 0191 “he movement environment is classified into a surrounding peculiar state in which traffic regulation or a situation with a roadway being filled with people occurs due to a traffic accident and an event, an emergency state in which an accident, disaster, and the like occur, a driving difficult state such as a bad road surface and poor visibility, and a normal state in which the surrounding peculiar state, the emergency state, and the driving difficult state do not occur.”, “processing in step S1 to step S6 is repeatedly executed in the second embodiment. In the sixth modification example, processing in step S2 may be executed as a thread or a task independent from the other processing and a table stored in a storage device 12 may be updated”. Therefore Miyauchi still meets the scope of the limitation as currently claimed.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of determining whether a failure requires an update countermeasure. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The elements pertaining to determining whether a change that requires an update of a countermeasure are recited at such a high level of generality that they could be interpreted to be extra-solution activity such as data gathering and processing results of that data, as opposed to actual control of vehicle. However, if applicant amended the claims to clarify a vehicle control or vehicle operations implementing the countermeasure such as in paragraph 0033-0035 of the specification, applicant would be able to overcome the following 101 rejections.
Examiner will now explain each of the 101 rejections in view of 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites An in-vehicle device to be mounted on a vehicle, the in-vehicle device comprising: a storage device to store a failure correspondence table that indicates a countermeasure for a time when a failure occurs in an apparatus mounted on the vehicle, and processing circuitry to determine whether a change that requires an update of a countermeasure indicated in the failure correspondence table occurs in a traveling environment of the vehicle, update when the change that requires the update of the countermeasure indicated in the failure correspondence table occurs in the traveling environment of the vehicle, a relevant countermeasure in the failure correspondence table in accordance with the change , and transmit, when a failure occurs in an apparatus mounted on the vehicle, control information for realizing a countermeasure indicated in the failure correspondence table to a drive system of the vehicle.
The claim recites an device, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of d determining whether a change that requires an update of a countermeasure, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. The elements pertaining to determining whether a change that requires an update of a countermeasure are recited at such a high level of generality that they could be interpreted to be extra-solution activity such as data gathering and processing results of that data, as opposed to actual control of vehicle (Prong one: YES, recites an abstract idea).
Other than reciting the use of a storage device and processing circuitry, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more storage and processing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The storage and processing devices are described in applicant’s specification as general purpose computers (See at least 0014-0016 in applicant’s specification). Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Examiner’s suggestion to overcome the 101 rejections:  if applicant amended the claims to clarify a vehicle control or vehicle operations implementing the countermeasure such as in paragraph 0033-0035 of the specification, applicant would be able to overcome the following 101 rejections. A person certainly cannot perform control of vehicle travel actuators mentally or manually, so this amendment would serve to integrate the judicial exception into a practical application. It is ultimately up to applicant how applicant wishes to amend the claims, but this is examiner’s suggestion. The examiner recommends having clear control step, if the claim states controlling the drive system of the vehicle based on the transmitted control information.  

Regarding claim 3, applicant recites The in-vehicle device as defined in claim 1, wherein the processing circuitry acquires, as traveling environment information, at least any of map information of a traveling path of the vehicle, traffic information of the traveling path of the vehicle, and weather information of the traveling path of the vehicle, and detection result information of a sensor mounted on the vehicle, and specifies a present traveling environment of the vehicle based on the traveling environment information acquired, and determines whether a change that requires an update of a countermeasure indicated in the failure correspondence table occurs in the present traveling environment of the vehicle specified.
However, without any specificity otherwise, data gathering and determining whether a change that requires an update of a countermeasure, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The in-vehicle device as defined in claim 3, wherein the processing circuitry acquires failure correspondence influential change information that notifies of a change that may influence a countermeasure indicated in the failure correspondence table, in at least any of a geographical condition of the traveling path of the vehicle, a traffic condition of the traveling BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/CJB/tyIApplication No.: NEWDocket No.: 2565-0649PUS1 Page 6 of 8 path of the vehicle and a weather condition of the traveling path of the vehicle, and refers to the failure correspondence influential change information, and determines whether a change that requires an update of a countermeasure indicated in the failure correspondence table occurs in the present traveling environment of the vehicle specified.
However, without any specificity otherwise, data gathering and determining whether a change that requires an update of a countermeasure, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The in-vehicle device as defined in claim 3, wherein the processing circuitry acquires the traveling environment information repeatedly while a failure does not occur in the apparatus mounted on the vehicle, and specifies the present traveling environment of the vehicle every time the traveling environment information is acquired, and whether a change that requires an update of a countermeasure indicated in the failure correspondence table occurs in the present traveling environment of the vehicle specified every time the present traveling environment of the vehicle is specified.
However, without any specificity otherwise, data gathering and determining whether a change that requires an update of a countermeasure, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The in-vehicle device as defined in claim 1, wherein the storage unit stores the failure correspondence table for each road type, and wherein the failure countermeasure update unit updates a countermeasure corresponding to a road type of a traveling path of the vehicle, indicated in a failure correspondence table.
However, without any specificity otherwise, data gathering and determining whether a change that requires an update of a countermeasure, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The in-vehicle device as defined in claim 1, wherein the failure countermeasure update unit acquires update candidate information wherein an update candidate being a candidate for a countermeasure after an update of a countermeasure in the failure correspondence table is indicated, and determines whether the update candidate indicated in the update candidate information is appropriate, and when the update candidate is appropriate, updates a relevant countermeasure in the failure correspondence table, in accordance with the update candidate.
However, without any specificity otherwise, data gathering and determining whether a change that requires an update of a countermeasure, which would be insignificant extra-solution activity that would not integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites An information processing method comprising: by a computer mounted on a vehicle, reading a failure correspondence table that indicates a countermeasure for a time when a failure occurs in an apparatus mounted on the vehicle, from a storage area, by the computer, determining whether a change that requires an update of a countermeasure indicated in the failure correspondence table occurs in a traveling environment of the vehicle, and when the change that requires the update of the countermeasure indicated in the failure correspondence table occurs in the traveling environment of the vehicle, updating a relevant countermeasure in the failure correspondence table in accordance with a the change, and transmit, when a failure occurs in an apparatus mounted on the vehicle, control information for realizing a countermeasure indicated in the failure correspondence table to a drive system of the vehicle.
Other than reciting the use of computer, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more storage and processing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea

Regarding claim 9, applicant recites A non-transitory computer readable medium storing information processing program that causes a computer mounted on a vehicle to perform: a table reading process of reading a failure correspondence table that indicates a countermeasure for a time when a failure occurs in an apparatus mounted on the vehicle, from a storage area, a failure countermeasure updating process of determining whether a change that requires an update of a countermeasure indicated in the failure correspondence table occurs in a traveling environment of the vehicle, and when the change that requires the update of the countermeasure indicated in the failure correspondence table occurs in the traveling environment of the vehicle, updating a relevant countermeasure in the failure correspondence table in accordance with a-the change, and transmit, when a failure occurs in an apparatus mounted on the vehicle, control information for realizing a countermeasure indicated in the failure correspondence table to a drive system of the vehicle.
Other than reciting the use of computer readable medium, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more storage and processing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 and 3-9 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyauchi et al. [US 2019/0300010 A1], hereinafter referred to as Miyauchi.
 	As to Claim 1, 8 and 9,  Miyauchi discloses an in-vehicle device to be mounted on a vehicle ([see at least 0026 and 0030]), the in-vehicle device comprising: a storage device to store a failure correspondence table that indicates a countermeasure for a time when a failure occurs in an apparatus mounted on the vehicle ([see at least 0026, 0027, 0029 and 0030]), and processing circuitry to determine whether a change that requires an update of a countermeasure indicated in the failure correspondence table occurs in a traveling environment of the vehicle ([see at least Fig. 3, Fig. 5, 0059, 0065-0070 and 0153]), and when the change that requires the update of the countermeasure indicated in the failure correspondence table occurs in the traveling environment of the vehicle, to update a relevant countermeasure in the failure correspondence table in accordance with the change ([see at least Fig. 3, Fig. 5, 0059, 0065-0070, 0153, 0154 and 0191]).

As to Claim 3, Miyauchi discloses an in-vehicle device, wherein the processing circuitry acquires, as traveling environment information, at least any of map information of a traveling path of the vehicle, traffic information of the traveling path of the vehicle, and weather information of the traveling path of the vehicle, and detection result information of a sensor mounted on the vehicle, and specifies a present traveling environment of the vehicle based on the traveling environment information acquired, and determines whether a change that requires an update of a countermeasure indicated in the failure correspondence table occurs in the present traveling environment of the vehicle specified ([see at least Fig. 3, Fig. 5, 0046, 0053, 0153, 0161 and 0190]).

As to Claim 4, Miyauchi discloses an in-vehicle device, wherein the processing circuitry acquires failure correspondence influential change information that notifies of a change that may influence a countermeasure indicated in the failure correspondence table, in at least any of a geographical condition of the traveling path of the vehicle, a traffic condition of the traveling BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/CJB/tyIApplication No.: NEWDocket No.: 2565-0649PUS1 Page 6 of 8path of the vehicle and a weather condition of the traveling path of the vehicle, and refers to the failure correspondence influential change information, and determines whether a change that requires an update of a countermeasure indicated in the failure correspondence table occurs in the present traveling environment of the vehicle specified ([see at least Fig. 3, Fig. 5, 0046, 0053, 0153, 0161 and 0190])..

As to Claim 5, Miyauchi discloses an in-vehicle device, wherein the processing circuitry acquires the traveling environment information repeatedly while a failure does not occur in the apparatus mounted on the vehicle, and specifies the present traveling environment of the vehicle every time the traveling environment information is acquired, and whether a change that requires an update of a countermeasure indicated in the failure correspondence table occurs in the present traveling environment of the vehicle specified every time the present traveling environment of the vehicle is specified ([see at least Fig. 3, Fig. 5, 0046, 0053, 0153, 0161 and 0190])..


As to Claim 6, Miyauchi discloses an in-vehicle device, wherein the storage unit stores the failure correspondence table for each road type, and wherein the failure countermeasure update unit updates a countermeasure corresponding to a road type of a traveling path of the vehicle, indicated in a failure correspondence table ([see at least 0054, 0074, 0078 and 0153]).


As to Claim 7, Miyauchi discloses an in-vehicle device, wherein the failure countermeasure update unit acquires update candidate information wherein an update candidate being a candidate for a countermeasure after an update of a countermeasure in the failure correspondence table is indicated, and determines whether the update candidate indicated in the update candidate information is appropriate, and when the update candidate is appropriate, updates a relevant countermeasure in the failure correspondence table, in accordance with the update candidate ([see at least 0053, 0070, 0141, 0153, 0161, 0190 and 0191]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189632.  The examiner can normally be reached on Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jabr Fadey can be reached on 572-272-1516 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YAZAN A SOOFI/Primary Examiner, Art Unit 3668